Case: 11-30008     Document: 00511628402         Page: 1     Date Filed: 10/11/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 11, 2011
                                     No. 11-30008
                                   Summary Calender                        Lyle W. Cayce
                                                                                Clerk

BEN WILLIAMS, SR.; DIANA J. WILLIAMS,


                                                  Plaintiffs - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE; TREASURY INSPECTOR
GENERAL FOR TAX ADMINISTRATION,


                                                  Defendants - Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:08-CV-522


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Two taxpayers appeal from a summary judgment entered in favor of the
Commissioner of Internal Revenue. The district court held there was no subject
matter jurisdiction for the taxpayers’ claim for a refund, and the Freedom of
Information Act had been followed on their information request. We AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30008    Document: 00511628402      Page: 2   Date Filed: 10/11/2011



                                  No. 11-30008

      In 2007, the IRS levied on assets belonging to Ben Williams, Sr. and Diana
J. Williams. The levy was based on allegations by the IRS that there were
deficiencies from the plaintiffs’ 1998 tax return.
      The plaintiffs filed this suit in the United States District Court for the
Middle District of Louisiana. They sought to recover the funds and to gain
access to documents about an internal IRS investigation conducted as a result
of the plaintiffs’ allegations of misconduct.     The court concluded that the
plaintiffs had failed to file a proper administrative refund claim as required by
26 U.S.C. § 7422(a). Accordingly, the claims for a refund were dismissed.
      In the same order, the district court provided the plaintiffs leave to amend
their complaint and add the Treasury Inspector General for Tax Administration
as the proper party to pursue their claims under FOIA. The plaintiffs appealed
that ruling. We dismissed because there was no final order.
      After being joined as a party, the inspector general filed a motion for
summary judgment on the plaintiffs’ FOIA claims. The district court granted the
motion, holding that all requested documents had been provided except those
validly withheld based on an exemption from disclosure.
      The plaintiffs timely appealed from both orders. The government argues
that the plaintiffs have failed to present any meaningful arguments on appeal
and therefore have waived the issues presented. We agree the presentation by
the plaintiffs is thin, but we will briefly address both of their contentions.
      A taxpayer may not bring a suit against the IRS seeking recovery of an
allegedly erroneously collected tax without first filing an administrative claim.
26 U.S.C. § 7422(a). No suit may be maintained until a taxpayer follows the
administrative claims requirements under the statute.           United States v.
Clintwood Elkhorn Mining Co., 553 U.S. 1, 7 (2008). The plaintiffs failed to
establish in the district court that they had filed an administrative claim. The
only evidence plaintiffs provided of any communication with the IRS pertained

                                        2
   Case: 11-30008    Document: 00511628402     Page: 3   Date Filed: 10/11/2011



                                  No. 11-30008

to other tax years. A plaintiff needs to have put “the Commissioner of Internal
Revenue on notice that the taxpayer believes an erroneous tax has been assessed
and desires a refund for certain years.” Gustin v. U.S. IRS, 876 F.2d 485, 488
(5th Cir. 1989). No evidence of a proper administrative claim was presented.
Thus, the district court lacked jurisdiction over the plaintiffs’ refund claims.
      The plaintiffs also seek the production of documents under FOIA relating
to an investigation based on a complaint they filed. The relevant inspector
general responded that it had submitted all documents that were not “records
or information compiled for law enforcement purposes . . . reasonably . . .
expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C.
§ 552(b)(7)(C). The district court analyzed the proof and balanced the claim of
applicability of exemption 7(C) with the public interest. U.S. Dep’t of Justice v.
Reporters Comm. for Freedom of Press, 489 U.S. 749, 776 (1989). The plaintiffs
failed to raise any issue with the district court’s conclusion that the documents
were properly withheld.
      AFFIRMED.




                                        3